Order, Supreme Court, New York County (Karen S. Smith, J), entered December 12, 2007, which denied defendant New York City Housing Authority’s motion to dismiss plaintiffs complaint for failure to appear for an oral examination pursuant to General Municipal Law § 50-h, unanimously modified, on the law and the facts, to direct that plaintiff submit to a section 50-h hearing within 30 days of service of a copy of this order, and otherwise affirmed, without costs.
Denial of defendant’s motion was appropriate, where plaintiffs scheduled section 50-h hearing was adjourned on consent.
We have considered defendant’s remaining arguments and find them unavailing. Concur—Lippman, EJ., Andrias, Saxe, Sweeny and DeGrasse, JJ.